Bloodworth, J.
1. The motion made in each of these cases that the bill of exceptions be dismissed is overruled.
2. In each of the foregoing cases the judge of the superior court passed the following order: “ Upon hearing the above-stated case, it is ordered by the court that the certiorari be overruled and dismissed.” This was not error, as no assignment of error in the petition for certiorari was verified by the answer of the trial magistrate, and the answer was neither traversed nor excepted to.
3. The writ of error in each of these cases being manifestly without merit and sued out for the purpose of delay only, the request of defendant in error for the ten per cent, damages for delay, allowed by section 6213 of the Civil Code of 1910, is granted.
• Judgment affirmed, with damages.

Broyles, G. J., and Luke, J., concur.